FILED
                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS         Tenth Circuit

                             FOR THE TENTH CIRCUIT                            July 7, 2021
                         _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                            No. 20-7050
                                                    (D.C. No. 6:19-CR-00034-RAW-1)
 CHRISTOPHER MICHAEL WHITAKER,                                 (E.D. Okla.)
 SR., a/k/a Unc,

       Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before MATHESON, BRISCOE, and PHILLIPS, Circuit Judges.
                  _________________________________

       Christopher Michael Whitaker, Sr., pled guilty to possession with intent to

distribute methamphetamine, and was sentenced to 125 months of imprisonment. His




       *
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It may
be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
plea agreement contained a waiver of appellate rights. Mr. Whitaker’s counsel

nonetheless filed a notice of appeal and challenged Mr. Whitaker’s sentence.

       In its response brief, the Government argued that Mr. Whitaker waived his right to

appeal his sentence. Mr. Whitaker’s counsel then filed a reply brief in accordance with

Anders v. California, 286 U.S. 738 (1967). It stated that the appeal waiver is valid and

enforceable and that Mr. Whitaker has no meritorious issue to appeal. Defense counsel

also moved to withdraw.

       We agree with the parties that the appeal waiver is valid, and we enforce it against

Mr. Whitaker. Further, after a careful review of the record as required by Anders, we

find no non-frivolous grounds for appeal. Exercising jurisdiction under 28 U.S.C. § 1291

and 18 U.S.C. § 3742(a), we grant counsel’s motion to withdraw and dismiss this appeal.

                                   I. BACKGROUND

                                  A. Plea and Sentence

       In 2019, Mr. Whitaker entered into a plea agreement in which he agreed to plead

guilty to a one-count information charging him with possession with intent to distribute

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B). The

agreement contained a “waiver of appellate and post-conviction rights.” ROA, Vol. I

at 80. Among other rights, he “waive[d] the right to directly appeal the conviction and

sentence.” Id. But he “reserve[d] the right to appeal from a sentence which exceeds the

statutory maximum.” Id. The district court accepted his plea.




                                             2
       The district court sentenced Mr. Whitaker to a within-Guidelines sentence of 125

months in prison, 4 years of supervised release, and a $100 special assessment.

                                        B. Appeal

       Mr. Whitaker timely filed a “Notice of his Intent to Appeal his conviction and

sentence in this case.” Id. at 210. His opening brief argued the Government “waived Mr.

Whitaker’s waiver of appeal” because it had not moved to enforce the waiver. See Aplt.

Br. at 8. He further argued “the district court violated Mr. Whitaker’s due process rights

and otherwise erred by enhancing his sentence without sufficient factual basis in the

record.” Id. at 9.

       In its response brief, the Government argued that Mr. Whitaker’s “appeal must be

dismissed because he knowingly and voluntarily waived the right to appeal his conviction

and sentence as part of his written plea agreement.” Aplee. Br. at 7. It also noted that it

could enforce the waiver either by motion or in its response brief.

       In reply, Mr. Whitaker’s counsel conceded that Tenth Circuit law “permit[s] the

government to seek enforcement of the appeal waiver by way of its brief.” Aplt. Reply

Br. at 1. And he “conclu[ded] that the appeal waiver at issue here is enforceable.” Id.

at 3. He further determined that “there are no non-frivolous issues for review in this

appeal.” Id. at 1. The reply brief thus was submitted “in accordance with counsel’s




                                             3
obligations under the Supreme Court’s decision in Anders v. California, 386 U.S. 738

(1967).” Id.

       Defense counsel served a copy of the Anders reply brief on Mr. Whitaker by mail.

See Aplt. Reply Br. at 10 (certificate of service). In addition, the Clerk’s office mailed an

order to Mr. Whitaker notifying him of the filing of the Anders brief, directing service on

him of the order and the briefs, and inviting him to respond by April 30, 2021. Doc. No.

10819144 at 1-3; see United States v. Leon, 476 F.3d 829, 831 (10th Cir. 2007) (per

curiam) (“The defendant may choose to submit arguments to the court in response [to an

Anders brief].”).1 Mr. Whitaker has not responded.2

                                     II. DISCUSSION

       Anders provides:

               [I]f counsel finds [the defendant’s] case to be wholly
               frivolous, after a conscientious examination of it, he should so

       1
          The docket notes the Clerk’s office sent the material by certified mail with
tracking number 7016 1370 0000 6316 1406. See Doc. No. 10819144. The publicly
available record on the USPS website shows this letter was “Delivered to Agent for Final
Delivery” on April 5, 2021, see USPS Tracking,
https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=3&text28777=&tLab
els=70161370000063161406%2C%2C&tABt=false (last accessed July 1, 2021), a fact of
which we may take judicial notice, see O’Toole v. Northrop Grumman Corp., 499 F.3d
1218, 1225 (10th Cir. 2007) (“It is not uncommon for courts to take judicial notice of
factual information found on the world wide web.”); Fed. R. Evid. 201(b), (b)(2) (“The
court may judicially notice a fact that is not subject to reasonable dispute because it: . . .
can be accurately and readily determined from sources whose accuracy cannot reasonably
be questioned.”).
       2
       The Clerk’s order notifying Mr. Whitaker of the filing of the Anders brief
observed his counsel had not moved to withdraw. See 10th Cir. R. 46.3(B), 46.4(A). Mr.
Whitaker’s counsel has since moved to withdraw.

                                              4
              advise the court and request permission to withdraw. That
              request must, however, be accompanied by a brief referring to
              anything in the record that might arguably support the
              appeal . . . . [T]he court—not counsel—then proceeds, after a
              full examination of all the proceedings, to decide whether the
              case is wholly frivolous. If it so finds it may grant counsel’s
              request to withdraw and dismiss the appeal . . . .

386 U.S. at 744.

       When counsel submits an Anders brief, we “conduct[] an independent review and

examination” of the record de novo to determine whether there are non-frivolous grounds

for appeal. See Leon, 476 F.3d at 832.

       This appeal turns largely on whether the waiver of appeal in the plea agreement is

valid and enforceable. It is, and thus precludes Mr. Whitaker from presenting the

arguments in his opening brief. Further, we have detected no non-frivolous arguments

that fall outside the appellate waiver.

            A. Appeal Waiver — Standard of Review and Legal Background
       “Whether a defendant’s appeal waiver set forth in a plea agreement is enforceable

is a question of law we review de novo.” United States v. Ibarra-Coronel, 517 F.3d

1218, 1221 (10th Cir. 2008).

       In determining whether to enforce an appeal waiver, we conduct a “three-prong

analysis” and ask “(1) whether the disputed appeal falls within the scope of the waiver of

appellate rights; (2) whether the defendant knowingly and voluntarily waived his

appellate rights; and (3) whether enforcing the waiver would result in a miscarriage of




                                            5
justice.” United States v. Hahn, 359 F.3d 1315, 1325 (10th Cir. 2004) (en banc) (per

curiam).

       The Government may move to enforce an appeal waiver either by a motion or in

its merits brief. See 10th Cir. R. 27.3(A)(1)(d) (stating that the government may file “a

motion . . . to enforce an appeal waiver”); id. 27.3(A)(3)(c) (“Failure to file a timely

motion to enforce an appeal waiver does not preclude a party from raising the issue in a

merits brief.”); United States v. Clayton, 416 F.3d 1236, 1239 (10th Cir. 2005). Mr.

Whitaker’s counsel concedes this point in the Anders reply brief.

       We therefore proceed to apply the Hahn factors to determine whether the appeal

waiver is valid and enforceable and, if so, whether there are any non-frivolous appeal

arguments that fall outside the scope of the waiver.

                         B. Appeal Waiver and Anders Analysis
   Scope
       The sentencing issue raised in Mr. Whitaker’s opening brief and any potential

challenge to his conviction fall within the scope of his appeal waiver. “In determining a

waiver’s scope, we will strictly construe appeal waivers and any ambiguities in these

agreements will be read against the Government and in favor of a defendant’s appellate

rights.” Hahn, 359 F.3d at 1325 (quotations and brackets omitted). But we “will hold a

defendant to the terms of a lawful plea agreement.” Id. (quotations omitted).

       In his plea agreement, Mr. Whitaker unambiguously “waive[d] the right to directly

appeal the conviction and sentence,” only “reserv[ing] the right to appeal from a sentence

which exceeds the statutory maximum.” ROA, Vol. I at 80. His prison sentence falls far

                                              6
short of the statutory maximum of 40 years and is therefore within the scope of the appeal

waiver. See 21 U.S.C. § 841(b)(1)(B).3

   Knowing and Voluntary
       Mr. Whitaker knowingly and voluntarily waived his appeal rights. In assessing

this factor, “[f]irst, we examine whether the language of the plea agreement states that the

defendant entered the agreement knowingly and voluntarily. Second, we look for an

adequate Federal Rule of Criminal Procedure 11 colloquy.” Hahn, 359 F.3d at 1325

(citation omitted).

       First, the plea agreement contains “knowing and voluntary” language. On the first

page, it states, “The defendant agrees to voluntarily plead guilty . . . .” ROA, Vol. I at 77.

Under the heading “WAIVER OF APPELLATE AND POST-CONVICTION RIGHTS,”

it states, “the defendant knowingly and voluntarily agrees and understands the” waivers.

Id. at 80. Mr. Whitaker initialed these pages.

       The conclusion of the waiver section states:

              The defendant has been represented by counsel, and is fully
              satisfied with the services rendered by the defense attorney(s)
              and agrees that such representation has been competent legal
              representation and has provided the best result for the
              defendant possible under the circumstances of this case. The
              defendant expressly acknowledges that counsel has explained

       3
         His period of supervised release and his special assessment also do not exceed
the statutory maximum. See 18 U.S.C § 3559(a), (a)(2) (defining an offense with a
“maximum term of imprisonment” of “twenty-five years or more, as a Class B felony”);
id. § 3583(b), (b)(1) (stating the “authorized term[] of supervised release” is “for a . . .
Class B felony, not more than five years”); id. § 3013(a)(2)(A) (stating the special
assessment for an individual convicted of a felony is $100).

                                              7
                defendant[’]s trial, sentencing, appellate and post-conviction
                rights; that defendant understands these rights; and that
                defendant knowingly and voluntarily waives and relinquishes
                those rights as set forth above.

Id. at 81. Mr. Whitaker signed in full after this statement.

          On the final page, under the heading “ACKNOWLEDGMENTS,” the agreement

states:

                I have read this agreement and carefully reviewed every part
                of it with my attorney. I fully understand it and I voluntarily
                agree to it without reservation. No promises, agreements,
                understandings, or conditions have been made or entered into
                in connection with my decision to plead guilty except those
                set forth in this plea agreement and plea supplement. I am
                satisfied with the legal services provided by my attorney in
                connection with this plea agreement and matters related to it.
                I do this of my own free will. No threats have been made to
                me, nor am I under the influence of anything that could
                impede my ability to fully understand this plea agreement.

Id. at 88 (emphasis added). Both Mr. Whitaker and his counsel signed beneath these

terms.

          Second, the Rule 11 colloquy was adequate. Mr. Whitaker was represented by

counsel. The district court found “that Mr. Whitaker [wa]s mentally competent to

understand and appreciate the charges against him and the nature and the consequences

of th[e] proceeding.” Id. at 117. It reviewed the charges and possible penalties,

discussed an estimate of the sentence under the United States Sentencing Guidelines, and

explained that the court would not be required to follow them. The court confirmed that

Mr. Whitaker’s “plea of guilty [was] made voluntarily and completely of [his] own free




                                               8
choice,” id. at 124, and ensured that Mr. Whitaker understood he was waiving some of

his constitutional rights, including the right to a jury trial.

       The district court reviewed the terms of the plea agreement with Mr. Whitaker,

who confirmed that he had read the plea agreement before signing and had talked with

his lawyer about anything in the agreement he did not understand. The court explained

that Mr. Whitaker could not “come back some day and say that it didn’t happen or it

happened some other way” and that he was “waiving [his] right to appeal [his] sentence.”

See id. at 130.4 It reviewed the factual basis of Mr. Whitaker’s plea and found that Mr.

Whitaker was competent to appreciate the import of his acts.

       Before accepting Mr. Whitaker’s guilty plea, the court finally concluded:

               Mr. Whitaker, based on your admissions, your demeanor and
               your clear and responsive answers to my questions, the Court
               finds that there is a factual basis for your plea of guilty and
               that your plea of guilty is made voluntarily and with your


       4
        Mr. Whitaker’s counsel stressed that they had reviewed these waivers at length:
             [Mr. Whitaker] and I have reviewed specifically . . . these
             waivers, Your Honor. These are very important. And I spend
             more time on that than anything else. They have to
             understand what they are giving up. Waiver of Appellate and
             Post-Conviction Rights, Waiver of Departure and Variance
             Rights. Of course, [Mr. Whitaker] didn’t really know too
             much about that once we got into this thing. We spent a lot of
             time going over it. He understands it. I’ve worked really
             hard to make sure that this is engrained in him. What you are
             giving up, . . . and what you can’t do and what you don’t have
             if you do this plea agreement. So the appellate and post-
             conviction rights were important.
ROA, Vol. I at 127. The court verified that Mr. Whitaker agreed with his counsel’s
statement.

                                                9
              understanding of the charges against you and with your
              knowledge of the consequences of your plea.

Id. at 136-37. Thus, Mr. Whitaker knowingly and voluntarily waived his right to appeal.

   Miscarriage of Justice

       Enforcing Mr. Whitaker’s appeal waiver will not result in a miscarriage of justice.

“[E]nforcement of an appellate waiver does not result in a miscarriage of justice unless

enforcement would result in one of the four situations” we have “enumerated.” Hahn,

359 F.3d at 1327; see also United States v. Shockey, 538 F.3d 1355, 1357 (10th Cir.

2008) (“[T]hat list is exclusive.”). These situations are “[1] where the district court relied

on an impermissible factor such as race, [2] where ineffective assistance of counsel in

connection with the negotiation of the waiver renders the waiver invalid, [3] where the

sentence exceeds the statutory maximum, or [4] where the waiver is otherwise unlawful.”

Hahn, 359 F.3d at 1327 (brackets in original) (quotations omitted).

       Mr. Whitaker’s counsel does not argue that any of these exceptions apply here.

Nor has our independent examination of the record revealed that any apply.

                                       *    *        *   *

       In sum, the appeal waiver is enforceable here and precludes the sentencing

argument raised in the opening brief. In addition, after conducting “a full examination of

all the proceedings,” we can identify no other grounds for appeal of Mr. Whitaker’s

conviction or sentence that are not “frivolous.” See Anders, 386 U.S. at 744.




                                                10
                                  III. CONCLUSION

      Mr. Whitaker’s appeal waiver is valid, and we enforce it against him, thus

precluding our review of the issues raised in his opening brief. Moreover, our

independent review revealed no non-frivolous grounds for reversal. We thus grant

counsel’s motion to withdraw and dismiss the appeal.


                                            Entered for the Court


                                            Scott M. Matheson, Jr.
                                            Circuit Judge




                                           11